Citation Nr: 0119936	
Decision Date: 08/02/01    Archive Date: 08/10/01

DOCKET NO.  00-06 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.  

2.  Entitlement to a compensable evaluation for residuals of 
a fracture of the left clavicle.  

3.  Entitlement to an increased rating for residuals of a 
fracture of the left tibial medial malleolus, with a history 
of surgical correction, currently evaluated as 20 percent 
disabling.  

4.  Entitlement to an increased rating for residuals of a 
fracture of the maxillary sinus, zygoma, and the tip of the 
left maxilla, currently evaluated as 10 percent disabling.  

5.  Entitlement to a compensable evaluation for laceration 
scars of the forehead, nose, and cheeks.  

6.  Whether new and material evidence has been presented to 
reopen a previously denied claim for service connection for a 
cervical spine disorder with degenerative changes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
December 1952.

This matter arises from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been identified and 
obtained by the RO.  

2.  There is no competent evidence of record establishing 
that the veteran has a current right shoulder disorder that 
is etiologically related to his military service 

3.  The veteran's residuals of a fracture of the left 
clavicle are objectively shown to involve some limitation of 
function.  

4.  The veteran's residuals of a fracture of the left tibial 
medial malleolus, with a history of surgical correction are 
objectively shown to involve symptomatology most consistent 
with marked limited motion due to pain.  The veteran's left 
ankle is not shown to be ankylosed.  

5.  The veteran's residuals of a fracture of the maxillary 
sinus, zygoma, and the tip of the left maxilla, are 
objectively shown to be productive of a 50-percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  

6.  The veteran's laceration scars of the forehead, nose, and 
cheeks are not objectively shown to be tender or painful on 
objective demonstration, productive of repeated ulceration, 
or more than slightly disfiguring.  

7.  An unappealed January 1991 rating decision by the RO 
denied the veteran's claim for service connection for a 
cervical spine disorder.  

8.  Additional evidence submitted since the RO's January 1991 
rating decision, is cumulative and essentially duplicative of 
evidence previously submitted, and does not bear directly and 
substantially on the issue under consideration.  It is not, 
by itself, or in conjunction with evidence previously 
submitted, so significant that it must be considered in order 
to fairly decide the merits of the veteran's claim for 
service connection.  


CONCLUSIONS OF LAW

1.  A right shoulder disorder was not incurred in or 
aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (2000); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

2.  The criteria for assignment of a 10 percent evaluation 
for residuals of a fracture of the left clavicle have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 
5203 (2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  

3.  The criteria for an evaluation in excess of 20 percent 
for the veteran's residuals of a fracture of the left tibial 
medial malleolus, with a history of surgical correction, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5271 (2000); Veterans Claims Assistance Act 
of 2000 Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

4.  The criteria for an evaluation in excess of 10 percent 
for the veteran's residuals of a fracture of the maxillary 
sinus, zygoma, and the tip of the left maxilla have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5296, 6502 (2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

5.  The criteria for assignment of a compensable evaluation 
for laceration scars of the forehead, nose, and cheeks have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.118, Diagnostic Codes 
7800, 7804 (2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

6.  The January 1991 rating decision by the RO, which denied 
service connection for a cervical spine disorder is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.160(d), 
20.302, 20.1103 (2000).  

7.  The evidence received since the RO's January 1991 rating 
decision is not new and material, and the veteran's claim for 
service connection for a cervical spine disorder with 
degenerative changes has not been reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.315(a) (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

The veteran contends that he incurred a right shoulder 
disorder during his active service, and that his residuals of 
fractures of the left clavicle, left tibial medial malleolus, 
maxillary sinus, laceration scars of the forehead, nose, and 
cheeks are more severe than reflected by the currently 
assigned ratings.  In addition, the veteran maintains that he 
incurred a cervical spine disorder in service, and that he 
has submitted new and material evidence which is sufficient 
to reopen the previously denied claim.  In such cases the VA 
has a duty to assist the veteran in developing facts which 
are pertinent to those claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA or Act), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), which applies to all 
pending claims for VA benefits, and which provides that the 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by the VA.  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 112 Vet. App. 477 (1999), 
withdrawn sub nom, Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that 
the VA cannot assist in the development of a claim that is 
not well grounded.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  See VCAA, Pub. L. No. 106-475, § 7, subpart (a) 
114 Stat. 2096, 2099 (2000).  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The provisions of the VCAA apply to all 
claims for VA benefits, to include claims involving 
entitlement to service connection and claims for entitlement 
to increased ratings.  

First, the VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, the VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his claims.  See VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).  

In the present case, although the RO did not have the benefit 
of the explicit provisions of the VCAA, the VA's redefined 
duty to assist, with respect to all of the claims noted 
above, has been fulfilled.  The Board finds that the veteran 
has been provided adequate notice as to the evidence needed 
to substantiate his claims for service connection, increased 
ratings, and to reopen a previously denied claim.  The Board 
concludes that discussions as contained in the initial rating 
decision, in the subsequent statement of the case and 
supplemental statements of the case, in addition to 
correspondence from the RO to the veteran, have provided him 
with sufficient information regarding the applicable 
regulations and the evidence necessary to substantiate his 
claims.  The Board finds, therefore, that such documents are 
essentially in compliance with the VA's revised notice 
requirements.  The Board finds that the VA does not have any 
further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolutions of the issues on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, records of treatment 
following service, reports of VA rating examinations, and 
personal statements made by the veteran advancing his 
contentions.  In addition, the veteran declined the 
opportunity to present testimony at a personal hearing either 
before a Hearing Officer or before a Member of the Board.  
The Board is not aware of any additional relevant evidence 
which is available in connection with the issues on appeal, 
and concludes that all reasonable efforts have been made by 
the VA to obtain evidence necessary to substantiate the 
veteran's claims.  Therefore, no further assistance to the 
veteran regarding development of evidence is required, and 
would otherwise be unproductive.  See VCAA; McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

II.  Service Connection, Right Shoulder

The veteran has claimed entitlement to service connection for 
a right shoulder disorder, which he contends was incurred as 
a result of a motor vehicle accident in which he was involved 
in service.  Generally service connection may be granted for 
a disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (2000).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2000).  In the present 
case, while a showing of a "well-grounded claim" is no 
longer a valid basis for establishing service connection, see 
VCAA, supra, the basic elements for establishing service 
connection, irrespective of the "well-grounded" doctrine, 
have remained unchanged.  Generally, there must be medical 
evidence of a present disability, evidence of an injury or 
disease in service, and competent medical evidence of a nexus 
or link between the currently diagnosed disorder and the 
veteran's active service.  

The veteran's service medical records show that the veteran 
was involved in a serious motor vehicle accident in February 
1951 in service.  The records reflect that he sustained 
multiple injuries to his head, face, left shoulder, and knee.  
However, there is no indication of record that he sustained 
any injury to his right shoulder.  The report of the 
veteran's service separation examination fails to disclose 
any right shoulder abnormalities.  

The veteran underwent a VA rating examination in August 1989.  
The report of that examination shows that the veteran had 
indicated that he sustained multiple injuries in an 
automobile accident in service.  The veteran reported having 
experienced chronic problems with his left clavicle.  
However, he did not report experiencing any problems with his 
right shoulder.  No abnormalities with respect to the right 
shoulder or clavicle were noted in the examination report.  
No limitation of motion in either the left or right shoulder 
was indicated.  In addition the veteran and his wife appeared 
before a hearing officer at a personal hearing in May 1990, 
and failed to make any mention of a right shoulder disorder.  

The veteran underwent an additional VA rating examination in 
October 1992, and complained of experiencing a variety of 
physical problems due to his in-service accident, including 
problems with his left shoulder.  However, he did not 
complain of experiencing any problems involving his right 
shoulder.  On examination, no defects with respect to his 
right shoulder were indicated.  

Clinical treatment records dating from January 1998 through 
February 2000 show that the veteran underwent an X-ray 
examination of the shoulders in September 1998.  The report 
of that X-ray showed that neither fractures nor dislocations 
were present.  Further, there was no evidence of arthritic 
change, soft tissue swelling, or radiopaque foreign bodies.  
The remaining clinical treatment records fail to include any 
mention of the veteran's right shoulder.  

The veteran underwent a VA rating examination in December 
1998.  The report of that examination shows that his range of 
motion included from 0 to 135 degrees of forward flexion in 
the shoulders, bilaterally.  Abduction on the left was to 110 
degrees, and on the right was to 115 degrees.  Internal 
rotation on the left was to 70 degrees, and on the right to 
90 degrees.  External rotation on the left was to 60 degrees, 
and on the right to 90 degrees.  The examiner stated that the 
examiner had a very difficult time performing his shoulder 
range of motion, particularly on the left.  X-rays were 
within normal limits.  The examiner did not include any 
diagnosis with respect to the right shoulder.  

The veteran underwent an additional VA rating examination in 
April 2000.  The report of that examination shows that he 
stated that he had problems with his left shoulder.  However, 
he did not report experiencing any problems with respect to 
the right shoulder, but did state that his right shoulder had 
been casted in service.  On examination, the veteran was not 
shown to have crepitus, tenderness, or effusion in the 
shoulders or clavicles.  The range of motion on abduction was 
to 110 degrees bilaterally, with some facial grimacing.  
Flexion was to 160 degrees bilaterally.  Rotation was to 90 
degrees bilaterally, without any sign of pain.  The veteran's 
muscle strength of both upper extremities was 5/5, and muscle 
tone was firm.  The veteran was noted to have normal 
supination and pronation of the forearm at 85 degrees.  The 
examiner concluded by stating that the shoulder range of 
motion did reveal decreased abduction and flexion, also being 
associated with facial grimacing, but that those restrictions 
were symmetrical, and were therefore not deemed secondary to 
military injury, but being normal function for the veteran.  

The Board has evaluated the foregoing, and concludes that the 
evidence is not in equipoise, and that the preponderance of 
the evidence is against a finding that the veteran incurred a 
right shoulder disorder in service.  As noted, the veteran 
was involved in a severe automobile accident in service, and 
sustained multiple injuries as a result of that accident.  
The service medical records show that the veteran sustained a 
left shoulder injury involving a fracture of the clavicle.  
However, the veteran's right shoulder was not shown to have 
been injured, and he did not complain of such during his 
active service.  

The veteran was not shown to have undergone any treatment for 
right shoulder problems after his active duty.  Further, on 
examination, he was not shown to have reported experiencing 
any problems with respect to his right shoulder following 
service.  Of the greatest significance, the reports of the 
two most recent VA rating examinations of December 1998 and 
April 2000 both fail to show any diagnosed right shoulder 
disorder.  The veteran's range of motion in the right 
shoulder was essentially shown to be the same in both 
examinations except for a slight difference in flexion, 
although he was shown to experience some difficulty in 
performing the ranges of motion.  The examiner who conducted 
the most recent VA rating examination of April 2000 concluded 
that while the veteran was shown to have some decreased range 
of motion, such was symmetrical, and therefore was likely 
normal for the veteran, and not the result of any injury 
incurred in service, per se.  

The Board finds that inasmuch as the veteran has not been 
objectively shown to have any present disability with respect 
to his right shoulder, service connection for such a 
disability must be denied.  Further, even if the nature of 
the veteran's symptoms with respect to his right shoulder 
could be considered to be a disability, there is no evidence 
of service incurrence or of a nexus between such disability 
and service.  In that regard, the Board emphasizes that the 
veteran's service medical records clearly showed that the 
veteran sustained an injury to his left shoulder, and not the 
right shoulder.  He did not complain of any right shoulder 
problems following service, or when he underwent prior VA 
rating examinations or presented hearing testimony.  
Moreover, the VA rating examiner who conducted the April 2000 
examination stated that any demonstrated limitation of motion 
in the veteran's shoulders was not incurred as a result of 
his in-service injuries.  Accordingly, the Board must 
conclude that the veteran did not sustain a right shoulder 
injury in service.  His appeal with respect to that issue is 
therefore denied.  

III.  Increased Ratings

a.  Introduction

The veteran contends that the severity of his service-
connected disabilities, including residuals of a fracture of 
the left clavicle, residuals of a fracture of the left tibial 
medial malleolus, residuals of a fracture of the maxillary 
sinus, zygoma, and the tip of the left maxilla, and 
laceration scars of the forehead, nose, and cheeks, is 
greater than currently reflected by his assigned disability 
evaluations.  Therefore, he maintains that higher ratings are 
warranted for those disabilities.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2. 4.10 (2000).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Further, where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2000).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
the functional loss may be due to the absence of part or all 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (2000).  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995), the Board, in 
addition to applying the regular schedular criteria, may 
consider granting a higher evaluation in certain cases in 
which functional loss due to pain is demonstrated.  

b.  Fracture of the Left Clavicle

Historically, service connection for residuals of a fracture 
of the left clavicle was established by a September 1989 
rating decision.  A noncompensable evaluation was assigned, 
effective from April 10, 1989.  In October 1998, a claim for 
an increased rating was received from the veteran, in which 
he asserted that his service-connected residuals of a left 
clavicle fracture had increased in severity.  He underwent a 
VA rating examination in December 1998, and by a May 1999 
rating decision, his claim for an increased rating was 
denied.  This appeal followed.  

The clinical treatment records dating from January 1998 
through February 2000 show that the veteran underwent a X-ray 
of both shoulders in September 1998.  The X-ray did not 
disclose that he had any physical defects in either shoulder.  
There was no evidence of fracture or dislocation, and no 
evidence of arthritic changes, soft tissue swelling, or 
radiopaque foreign bodies.  The clinical treatment records do 
not contain any other mention of problems relating to the 
veteran's left shoulder disability.  

The report of the December 1998 VA rating examination shows 
that the veteran indicated that he believed that he had 
fractured his left clavicle in service in 1951.  He stated 
that he experienced a constant aching pain in his shoulder, 
and that it was necessary to keep that particular area warm 
in order to alleviate his pain.  On examination, the veteran 
was found to have 135 degrees of forward flexion, 110 degrees 
of abduction, and internal and external rotation of 70 and 60 
degrees, respectively.  As noted, the examiner stated that 
the veteran had a great deal of difficulty in performing 
shoulder range of motion, particularly on the left side, and 
that on performing external rotation, he actually had to lean 
to the right.  The examiner concluded with a diagnosis of 
status-post fracture of the left clavicle with decreased 
range of motion, and X-ray within normal limits.  

The veteran underwent an additional VA rating examination in 
April 2000.  The report of that examination shows that the 
veteran indicated that he had experienced an accident in 
service.  On examination, he was not found to have crepitus, 
tenderness, or effusion in the shoulders or clavicles.  The 
veteran had 110 degrees of abduction, with some facial 
grimacing.  Flexion was to 160 degrees, rotation was to 90 
degrees, but without signs of pain.  Strength in the upper 
extremities was 5/5, and the veteran's muscle tone was 
characterized as being firm and good for someone of the 
veteran's age.  The examiner stated in conclusion, that there 
were no objective physical findings with function.  She 
indicated that the shoulder range of motion revealed 
decreased abduction and flexion, which had been associated 
with facial grimacing, but such was also symmetrical, and was 
not deemed secondary to the veteran's military injury, but 
rather, was determined to be normal function for the veteran.  
X-rays of the left shoulder disclosed that the veteran had 
osteoarthritis in the acromioclavicular joint, and greater 
tuberosity of the humerus.  There was otherwise no evidence 
of recent fracture, dislocation, or bony destruction.  

The veteran's service-connected left shoulder disability is 
currently evaluated under the provisions for impairment of 
the clavicle or scapula, set forth at 38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (2000).  Under that diagnostic code, a 
10 percent evaluation is assigned for malunion of the 
clavicle or scapula.  A 10 percent evaluation is also 
assigned for nonunion of the clavicle or scapula without 
loose movement.  A 20 percent evaluation is assigned for 
nonunion of the clavicle or scapula with loose movement.  In 
addition, a 20 percent evaluation is assigned for dislocation 
of the clavicle or scapula.  A note appended to Diagnostic 
Code 5203 indicates that alternately the disability could be 
rated on impairment of function of the contiguous joint.  The 
Board also observes that the above ratings apply to both the 
major and minor clavicle/extremity, without distinction 
although the evidence indicates that the veteran is right-
handed.  Id.  As noted, the veteran's residuals of a fracture 
of the left clavicle is currently rated under Diagnostic Code 
5203, but is assigned a noncompensable evaluation for that 
disability.  

The Board has evaluated the foregoing, and concludes that the 
evidence of record supports assignment of a 10 percent 
evaluation for the veteran's left shoulder disability.  The 
examiners who conducted both the December 1998 and the April 
2000 VA rating examinations indicated that the veteran 
experienced decreased range of motion in his shoulder.  The 
Board acknowledges that the more recent examiner found that 
due to the symmetry of the decreased motion in both 
shoulders, there was no functional impairment due to the 
inservice injury.  However, the Board notes that there was a 
slight difference in the decreased motion of the two 
shoulders on the earlier examination and to the extent that 
such difference in shown in the record, albeit to a minimal 
degree, the Board will resolve all reasonable doubt in the 
veteran's favor and attribute that slight difference to the 
service-connected disability.  Further, the examiner who 
conducted the December 1998 rating examination noted that the 
veteran experienced great difficulty in performing range of 
motion exercises with his left shoulder, to the extent that 
he had to lean to the right side in order to perform external 
rotation.  

The Board finds that while the veteran is not shown to have 
malunion or nonunion of the clavicle or scapula the evidence 
presented does tend to show that he experiences some 
functional limitation.  In light of the note to Diagnostic 
Code 5203 which states that the veteran's shoulder disability 
may be rated on the basis of impairment of function of the 
contiguous joint, the Board finds that by analogy, Diagnostic 
Code 5203 can be interpreted to contemplate assignment of a 
disability rating for loss of range of motion.  On that 
basis, the Board finds that based upon functional impairment 
due to factors set forth in the applicable regulations, the 
evidence supports assignment of a 10 percent disability 
rating for the veteran's residuals of a fracture of the left 
clavicle.  See generally 38 C.F.R. §§ 4.7, 4.40, 4.45; 
DeLuca, supra.  To that extent only, the appeal is granted.  
The Board finds, however, no evidence of favorable ankylosis 
of scapulohumeral articulation, with abduction to 60 degrees 
and the ability to reach the mouth and head (the criteria for 
a 20 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5200 (2000)); limitation of motion of the arm at the 
shoulder level (the criteria for a 20 percent evaluation 
under Diagnostic Code 5201); or recurrent dislocation of the 
humerus at the scapulohumeral joint with infrequent episodes, 
or malunion with moderate deformity (the criteria for a 20 
percent evaluation under Diagnostic Code 5202).  38 C.F.R. 
§ 4.71a.

c.  Fracture of the Left Tibial Medial Malleolus

Historically, service connection for post-operative residuals 
of a fracture of the left tibia and medial malleolus was 
established by a September 1989 rating decision.  A 
noncompensable evaluation was assigned, effective from April 
10, 1989.  In October 1998, the veteran filed a claim for an 
increased rating, contending that his service-connected left 
ankle disability had become more severe.  By a May 1999 
rating decision, his assigned disability rating was increased 
to 20 percent, effective from October 20, 1998.  The veteran 
appealed that decision, contending that the assigned 20 
percent evaluation did not adequately address the severity of 
his left ankle disability.  

Clinical treatment records dating from January 1998 through 
February 2000 show that the veteran underwent a VA X-ray 
examination in September 1998.  The X-ray report shows that 
the veteran had a nail through the medial malleolus.  The 
ankle mortise was characterized as unremarkable, and there 
was no evidence of soft tissue swelling or of radiopaque 
foreign bodies.  No other bony abnormality was found.  The 
clinical treatment records fail to disclose that the veteran 
had undergone any further testing or treatment for his left 
ankle disability.  

In connection with his claim for an increased rating, the 
veteran underwent a VA rating examination in December 1998.  
The report of that examination shows that the veteran 
complained of experiencing chronic pain in his left ankle, 
and that it was difficult to walk on.  On examination, the 
veteran was not shown to experience any redness or swelling.  
Range of motion was 5 degrees of both dorsiflexion and 
plantar flexion.  The left ankle was noted to be extremely 
stiff.  The veteran was not able to actively move his ankle, 
and the examiner indicated that she was unable to passively 
move the ankle.  The examiner concluded with a diagnosis of 
status-post ankle fracture with decreased range of motion, 
with X-rays within normal limits.  

The veteran underwent an additional VA rating examination in 
April 2000.  The report of that examination shows that the 
veteran indicated that he experienced problems with his left 
ankle.  On examination, the veteran was not shown to have 
crepitus, tenderness, effusion, or a visible surgical scar.  
His ankles were shown to be symmetrical.  He was able to 
dorsiflex to 20 degrees, and had 20 degrees of plantar 
flexion, both with and without assistance.  There was no 
indication of pain on any of the ranges of motion.  The 
examiner concluded with an impression that the veteran was 
shown to have some decrease in ankle function, but did not 
complain of experiencing pain on motion at that time.  The 
veteran's relevant diagnosis included fractured left ankle, 
1951.  

The veteran's left ankle disability is evaluated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Under 
that diagnostic code, a 10 percent evaluation is contemplated 
for moderate limitation of motion of the ankle.  A 20 percent 
evaluation is contemplated for marked limitation of motion.  
Under Diagnostic Code 5271, a 20 percent evaluation is the 
highest rating available.  Id.  

The Board has evaluated the foregoing, and concludes that the 
currently assigned 20 percent evaluation for the veteran's 
left ankle disability is appropriate, and that the 
preponderance of the evidence is against assignment of a 
higher disability rating under any diagnostic code.  As 
noted, the veteran has not been shown to have sought or 
received treatment for his left ankle disability following 
his discharge from service.  At the time of his VA rating 
examination of December 1998, the veteran was shown to have a 
markedly decreased range of motion in his left ankle, with 
stiffness and complaints of pain.  Given the veteran's 
objectively demonstrated symptomatology in conjunction with 
his objectively manifested functional impairment attributed 
to pain, assignment of a 20 percent evaluation under 
Diagnostic Code 5271 is entirely appropriate.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca, supra.  As noted, a 20 percent 
evaluation is the highest rating for limited motion of the 
ankle.  

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5270 (2000), higher evaluations can be assigned where there 
is ankylosis of the ankle.  Under Diagnostic Code 5270, a 20 
percent evaluation is assigned where there is less than 30 
degrees of plantar flexion.  A 30 percent evaluation is 
contemplated where plantar flexion is between 30 and 40 
degrees, or in dorsiflexion between 0 and 10 degrees.  A 40 
percent evaluation, the highest rating available for 
ankylosis of the ankle is contemplated in cases in which 
plantar flexion is more than 40 degrees, or in dorsiflexion 
at more than 10 degrees or with abduction, adduction, 
inversion, or eversion deformity.  Id.  

In the present case, however, the veteran's left ankle is not 
shown to be ankylosed.  Despite the markedly restricted range 
of motion in December 1998, the examiner did not suggest that 
his left ankle was ankylosed.  However, the report of the 
more recent April 2000 VA rating examination showed that his 
range of motion in the left ankle was somewhat improved.  In 
any event, the Board finds that taking the functional 
limitations caused by pain and weakness into consideration, 
the currently assigned 20 percent evaluation for the 
veteran's left ankle disability is appropriate, and that the 
preponderance of the evidence is against a higher evaluation 
under any other diagnostic code.  Accordingly, his appeal 
with respect to that issue must be denied.  

d.  Fracture of the Maxillary Sinus, Zygoma, and Tip of Left 
Maxilla

Historically, service connection for residuals of a fracture 
of the left maxillary sinus, and zygoma was established by a 
September 1989 rating decision.  A noncompensable evaluation 
was assigned, effective from April 10, 1989.  He filed a 
claim for an increased rating in October 1998.  By a May 1999 
rating decision, the veteran was assigned an increased 10 
percent evaluation, effective from October 20, 1998.  He 
appealed that decision, contending in substance, that the 
severity of his residuals of a fracture of the maxillary 
sinus, zygoma, and tip of the left maxilla, was greater than 
reflected by the currently assigned 10 percent evaluation.  

In connection with his claim for an increased rating, 
clinical treatment records dating from January 1998 through 
February 2000 were obtained.  Those records do not reflect 
that the veteran had undergone any treatment for his sinus 
fractures, but he did undergo a VA X-ray examination in 
September 1998.  The X-ray report failed to disclose the 
presence of any fracture or dislocation.  The visualized 
paranasal sinuses were unremarkable.  There was no evidence 
of opacity or radiopaque foreign bodies.  Further, there was 
no evidence of septal deviation.  

The veteran underwent a VA examination in December 1998, and 
complained of experiencing in a decreased ability to breathe 
unimpaired through his nose.  On examination, the veteran's 
nose and nasopharynx were characterized as within normal 
limits.  However, the examiner concluded with a diagnosis of 
widening of the nasal septum with decreased ability to 
breathe through both side of his nose and a greater than 50 
percent obstruction on both sides of the nose.  Sinus X-rays 
revealed no abnormalities.  

The veteran underwent a VA rating examination in May 2000.  
The report of that examination shows that that the veteran 
complained of a diminished capacity to breathe through his 
nose, worse on the left side.  The nasal septum was found to 
be deviated to the left side with approximately 75 percent 
obstruction and approximately 50 percent obstruction on the 
right side.  The veteran was diagnosed with a fractured left 
maxilla secondary to an automobile accident with reports of 
recurrent left maxillary sinusitis since that time.  

The veteran's residuals of a fracture of the maxillary sinus, 
zygoma, and tip of the left maxilla are currently evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5296 (2000), and 
38 C.F.R. § 4.97, Diagnostic Code 6502 (2000).  Under 
Diagnostic Code 5296, loss of part of the skull with both 
inner and outer tables which involves an area smaller than 
the size of a 25-cent piece or 0.716 inches or 4.619 
centimeters (cm) warrants assignment of a 10 percent 
evaluation.  Where loss of part of the skull involves an 
intermediate area, a 30 percent evaluation is contemplated.  
A 50 percent evaluation is contemplated where there is no 
brain hernia, and where the affected area is larger than the 
size of a 50-cent piece or 1.40 inches or 7.355 cm.  
Assignment of an 80 percent evaluation, the highest rating 
available under Diagnostic Code 5296, is warranted upon a 
showing of brain hernia involvement.  Id.  

Under 38 C.F.R. § 4.97, Diagnostic Code 6502, a 10 percent 
evaluation is contemplated for traumatic deviation of the 
nasal septum, with 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.  A 
10 percent evaluation is the only rating available under 
Diagnostic Code 6502.  Id.  

The Board has evaluated the foregoing, and concludes that the 
currently assigned 10 percent evaluation for the veteran's 
residuals of a fracture of the maxillary sinus, zygoma, and 
the tip of the left maxilla is appropriate, and that the 
preponderance of the evidence is against a higher rating 
under any diagnostic code.  As an initial matter, the Board 
observes that the veteran is not currently shown to have any 
bone loss in the area of his sinuses or other facial/skull 
injury.  While he was shown to have lost two teeth as a 
result of his accident, in addition to sustaining multiple 
fractures in his facial bones, the veteran is not currently 
shown by the most recent rating examination reports to have 
experienced any sort of bone loss in his skull.  Accordingly, 
the Board finds that he would not be entitled to assignment 
of a compensable disability rating under Diagnostic Code 
5296.  

The veteran has been shown to have a deviated nasal septum, 
and has been shown to have experienced blockage in both nasal 
passages to a degree of 50 percent or more, as reflected by 
the December 1998 and May 2000 rating examination reports.  
Such disability is more properly rated under the provisions 
of Diagnostic Code 6502, which addresses disability involving 
traumatic deviation of the nasal septum.  Here, the Board 
finds that the veteran's residuals of a fracture of the 
maxillary sinus, zygoma, and tip of the left maxilla 
primarily involve a deviated septum with blocked nasal 
passages.  Under Diagnostic Code 6502 then, a 10 percent 
rating is the appropriate evaluation available for such a 
disability.  Further, to the extent that the veteran reported 
on most recent examination that he had a history of recurrent 
left maxillary sinusitis, the Board notes that the objective 
medical evidence of record does not corroborate this 
assertion.  Therefore, a higher evaluation cannot be accorded 
the veteran under an alternate diagnostic code that 
contemplates symptomatology related to sinusitis.  See 
38 C.F.R. § 4.97, Diagnostic Codes 6510-6514 (2000).  
Accordingly the veteran's claim for entitlement to an 
evaluation in excess of 10 percent for his residuals of a 
fracture of the maxillary sinus, zygoma, and the tip of the 
left maxilla must be denied.  

e.  Laceration Scars of Forehead, Nose, and Cheeks

Historically, service connection for laceration scars of the 
forehead, nose, and cheeks was established by a September 
1989 rating decision.  A noncompensable evaluation was 
assigned, effective from April 10, 1989.  In October 1998, 
the veteran filed a claim for an increased rating, in which 
he contended that the severity of his laceration scars of the 
forehead, nose, and cheeks was greater than reflected by the 
noncompensable evaluation.  The veteran's claim was denied by 
a May 1999 rating decision, and this appeal followed.  

The clinical treatment records, dating from January 1998 to 
February 2000, fail to show that the veteran underwent or 
sought any treatment for his service-connected facial scars, 
and do not otherwise include any mention of that disability.  
The report of the December 1998 VA rating examination shows 
that the veteran had incurred facial scars resulting from his 
automobile accident in service.  On examination, the veteran 
was found to have a 3-cm. scar on the left side of his nose.  
It was slightly depressed.  The scar was the same color as 
the surrounding tissue, and there was no keloid formation.  
At the right temple, there was a 4-cm. scar extending into 
the hairline.  It was slightly depressed, and was the same 
color as the surrounding tissue.  There was no keloid 
formation.  A rounded type of scar on the nasal tip, 
approximately 2 x 2-cm. was present, and what was 
characterized as a curvilinear scar just lateral to the left 
nasal ala extending into the left cheek, approximately 2-cm. 
was present.  Both scars were described as well healed and 
cosmetically acceptable.  

The veteran underwent an additional VA rating examination in 
April 2000.  The report of that examination shows that his 
scars as previously described in December 1998 were still 
present.  The veteran stated that one was unable to see the 
scars any more except for a little one beside he nose.  He 
indicated that the scars had faded over the years, and that 
the small scars beside the nose were still visible.  The 
examiner stated that the veteran's facial scars were nearly 
invisible, that there was no functional impairment resulting 
therefrom, and that they were cosmetically acceptable.  The 
examiner stated that the scar on the lateral side, left 
inferior nostril was visible upon close observation.  
Photographs were unavailable.  The examiner concluded by 
stating that the scars did not present any cosmetic problem.  

The veteran's laceration scars of the forehead, nose, and 
cheeks are evaluated under the provisions of 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2000).  Under that diagnostic 
code, a noncompensable evaluation is contemplated for slight 
disfiguring scars of the head, face, and neck.  Moderate, 
disfiguring scars warrant assignment of a 10 percent 
evaluation.  Severe facial scarring, especially if producing 
a marked and unsightly deformity of the eyelids, lips, or 
auricles warrants assignment of a 50 percent evaluation.  A 
50 percent evaluation, the highest rating available under 
Diagnostic Code 7800 is contemplated for complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  A note appended 
to Diagnostic Code 7800 states that when in addition to 
tissue loss and cicatrization, there is marked discoloration, 
color contrast, or the like, the 50 percent rating under 
Diagnostic Code 7800 may be increased to 80 percent; the 30 
percent rating to 50 percent; and the 10 percent rating to 30 
percent.  The most repugnant, disfiguring conditions, 
including scars and diseases of the skin, may be submitted 
for central office rating, with several unretouched 
photographs.  Id.  

The Board also notes that under 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2000), a 10 percent evaluation is contemplated for 
superficial scars which are tender and painful on objective 
demonstration.  A note appended to Diagnostic Code 7804 
states that the 10 percent rating will be assigned when the 
requirements are met, even though the location may be on the 
tip of the finger or toe, and the rating may exceed the 
amputation value for the limited involvement.  Id.  

Further, under applicable criteria, a 10 percent evaluation 
is warranted for superficial scars that are poorly nourished 
with repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 
7803 (2000).  Scars may also be evaluated for limitation of 
functioning of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2000).

The Board has evaluated the foregoing, and concludes that the 
currently assigned noncompensable evaluation for the 
veteran's facial scars is appropriate, and that the 
preponderance of the evidence is against assignment of a 
higher rating under any diagnostic code.  The Board 
recognizes that in his automobile accident in service, the 
veteran sustained laceration scars to the forehead, nose, and 
cheeks.  However, the VA rating examination reports of 
December 1998 and April 2000 both show that the veteran's 
scars are slight at most, and are generally barely visible.  
The objective evidence of record shows that there are no 
keloid scars, and the scars are the same color as the 
surrounding tissue.  Further, the Board notes that examiners 
have described the scars are cosmetically acceptable.  Thus, 
the scars in question may clearly not be considered to be 
more than slightly disfiguring.  The veteran's scars have not 
been shown to be tender or painful on objective 
demonstration, productive of repeated ulceration, or 
characterized as involving any functional impairment of any 
body part.  Accordingly, based on the foregoing, the Board 
must conclude that the veteran is not entitled to a 
compensable evaluation for his laceration scars of the 
forehead, nose, and cheeks.  His appeal with respect to that 
benefit is therefore denied.  

f.  Conclusion; Increased Ratings

Although the Board has granted a 10 percent evaluation for 
the veteran's residuals of a fracture of the left clavicle 
and has denied the remaining benefits sought with respect to 
his claims for increased ratings, it is not precluded from 
consideration of the veteran's claims for increased ratings 
on an extraschedular basis.  The potential application of 
Title 38 of the Code of Federal Regulations (2000), in 
addition to the provisions of 38 C.F.R. § 3.321(b)(1) (2000) 
have also been considered.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  The Board has carefully 
considered the veteran's contentions in this case.  However, 
there has been no showing that the multiple service-connected 
disabilities under consideration have caused marked 
interference with employment, have necessitated frequent (or 
any) periods of hospitalization or treatment following 
service, or otherwise render impracticable the application of 
the regular schedular standards.  The Board recognizes that 
the veteran has complained that his symptoms are much greater 
than currently reflected by the assigned disability ratings.  
However, to the extent that the veteran does experience 
functional impairment due to his service-connected 
disabilities, such is not found to be of the degree of 
severity that he has indicated.  The Board further emphasizes 
that the veteran has not been shown to have undergone any 
treatment for his service-connected disabilities since his 
discharge from service.  

The Board essentially finds no evidence of an exceptional or 
unusual disability picture in this case which renders 
impracticable the application of the regular schedular 
standards.  In that regard, the Board observes that with 
respect to all service-connected disabilities, except for 
those involving the residuals of fractures to the sinus and 
the ankle, the applicable rating criteria contemplate higher 
ratings for those disabilities.  However, the Board has not 
found those disabilities to be of such degree of severity to 
warrant higher ratings on a schedular basis.  Likewise, then, 
referral for consideration for extraschedular evaluations is 
not warranted here.  

With respect to the veteran's service-connected residuals of 
fractures to the ankle and sinus, the Board notes that the 
applicable rating criteria do not contemplate higher 
disability ratings for those disabilities beyond the ratings 
currently assigned.  Even so, the Board finds that those 
ratings provide adequate and proper compensation given the 
objectively demonstrated severity of the residuals of 
fractures of the left ankle and sinus, and in the absence of 
an unusual or exceptional disability picture, referral for 
consideration of an extraschedular rating is also not 
warranted here.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

IV.  New and Material Evidence

By a January 1991 rating decision, the RO denied the 
veteran's claim for service connection for a cervical spine 
disorder.  The veteran was informed of his appellate rights, 
and did not appeal that decision.  The January 1991 rating 
decision subsequently became final.  As such, the veteran's 
claim may only be reopened if new and material evidence is 
submitted.  See 38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (2000).  

In late January 1992, a copy of a letter sent to the 
President of the United States from the veteran's wife was 
received at the RO.  Such letter was determined not to 
constitute a timely notice of disagreement (NOD) because it 
was not received within one year of the January 1991 rating 
decision.  The RO sent the veteran a letter dated in February 
1992 explaining that if he wished to submit additional 
evidence in support of his claim for service connection, such 
would be considered.  

Apparently in response to the RO's February 1992 letter, a VA 
Form 9 and a VA claims form were received by the RO in 
September 1992.  These forms were accompanied by two clinical 
treatment records and statements from the veteran's treating 
chiropractors.  The RO then sent the veteran a letter dated 
in September 1992 in which he was advised that the allowable 
time for filing an appeal with respect to the previously 
denied claim had expired, and that if he wished to reopen the 
previously denied claim, he would have to submit new and 
material evidence.  By that letter, the RO further requested 
that the veteran indicate whether he wished to pursue either 
a claim for a nonservice-connected pension or a claim to 
reopen.  The veteran was subsequently afforded a VA medical 
examination, and by a November 1992 rating decision, he was 
awarded a nonservice-connected pension.  In that decision, 
the RO noted that the issue of service connection for a 
cervical spine disorder had been previously denied.  

In October 1998, the veteran submitted a statement with an 
affidavit from his daughter in which he expressed his 
intention to reopen the previously denied claim for service 
connection for a cervical spine disorder with arthritis.  By 
a May 1999 rating decision, the veteran's claim to reopen was 
denied.  This appeal followed.  

Currently, in deciding claims to reopen, it must be 
determined whether the claimant has presented "new and 
material" evidence under the provisions of 38 C.F.R. 
§ 3.156(a) (2000) to reopen the prior claim.  See Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc); see also 38 U.S.C.A. 
§ 5108 (West 1991); Hodge v. West, 155 F.3d 1356, 1369-70 
(Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (new and material 
evidence is "evidence not previously submitted to agency 
decision makers which bears directly and substantially on the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself, or in 
connection with evidence previously submitted, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.").  

Prior to November 9, 2000, a second step required that if the 
evidence presented was found to be new and material, the 
claim must be reopened and a determination made if the claim 
was well grounded.  However, on November 9, 2000, the 
President signed into law the VCAA, which as noted, 
eliminated the concept of a well-grounded claim.  The new law 
did not, however, eliminate the requirement for a claimant to 
submit new and material evidence in order for a previously 
denied claim to be reopened.  Accordingly, if new and 
material evidence has been found to have been submitted, the 
claim is reopened and adjudicated on the merits, taking into 
account the VA's redefined obligations with respect to the 
duty to assist the veteran in developing evidence.  The VA 
must also ensure that all other due process requirements have 
been met.  

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if preexisting such service, 
was aggravated during service.  See generally 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be 
further granted for any disease or disorder diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

Where a veteran served continuously for 90 days or more 
during a period of war, and certain chronic diseases, such as 
arthritis, becomes manifest to a degree of 10 percent within 
1 year from date of termination of such service, such 
diseases shall be presumed to have been incurred in service, 
even though there is no evidence of such diseases during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113 (West 1991); 38 C.F.R. § 3.307, 3.309 (2000).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

In reaching its January 1991 rating decision, the RO 
determined that the evidence did not show that the veteran 
had incurred a cervical spine injury in service, and that 
there was no nexus between his then diagnosed degenerative 
changes of the cervical spine and any incident of that 
service.  The evidence considered by the RO in reaching its 
January 1991 rating decision consisted of the veteran's 
service medical records, the report of a VA rating 
examination dated in August 1989, private clinical treatment 
records dating from August 1955 through June 1990, VA X-ray 
reports dated in April 1990, and a transcript of personal 
hearing testimony given before a Hearing Officer at the RO in 
May 1990.  

The veteran's service medical records do not disclose the 
presence of any cervical spine injury.  The veteran was 
involved in a serious automobile accident in February 1951, 
and had sustained multiple injuries as a result.  However, 
none of the many clinical treatment records show that he had 
sustained any fracture or other injury to his cervical spine.  
On examination in February 1951, the neck was shown to be 
supple.  The veteran's cervical spine was not otherwise 
addressed.  

The report of the May 1989 VA rating examination shows that 
the veteran did not indicate at that time that he had 
sustained a cervical spine injury, or that he was then 
experiencing problems with his cervical spine.  The range of 
motion in the veteran's cervical spine was completely normal, 
and no problems in that area were objectively noted.  The 
diagnoses did not address or include the cervical spine.  

The private clinical treatment records show that the veteran 
had been seen by a chiropractor, E.W., D.C., from April 1968 
to December 1976.  The treatment records dated in the 1950s 
only show that the veteran was seen for complaints of 
tightness in his chest, and that he had miliary 
calcifications throughout his lung fields.  No mention was 
made of the veteran's cervical spine.  A statement received 
from an additional chiropractor, H.B.P., D.C., indicates that 
the veteran had degenerative changes of the intervertebral 
discs between the 5th, 6th, and 7th cervical bodies along with 
an excessive amount of exostosis.  According to Dr. P., the 
condition of the veteran's cervical spine appeared to have 
existed for a number of years, and was not likely to improve, 
but would rather worsen with age.  A letter received from the 
wife of a Dr. C.A.T., and dated in May 1990, states that Dr. 
T. had treated the veteran in 1954, 1955, and 1956 for 
unspecified problems.  Mrs. T. stated that Dr. T. had 
retired, and that she had destroyed his records.  The 
veteran's chiropractor, E.W., D.C., submitted a statement, 
dated in May 1990, indicating that he had seen the veteran 
from 1967 to April 1981 when he retired.  Dr. W. stated that 
he had referred the veteran to Dr. H.B.P.  A letter was 
received from a Dr. D.B.E., stating that he had been retired 
for many years, and that his records were unavailable.  A VA 
X-ray examination of the veteran's cervical spine dated in 
April 1990 shows that he had degenerative arthritis at C-5, 
C-6, and C-7.  As noted, above, the veteran was found to have 
large exostosis at the antra-lateral aspects of the 3rd, 4th, 
and 5th cervical vertebra with bony bridges.  There was no 
evidence of recent bone fracture or destruction.  None of the 
clinical treatment records contained any medical opinion that 
the veteran's degenerative arthritis of the cervical spine 
had been incurred as a result of his in-service automobile 
accident.  

At the May 1990 RO hearing, the veteran and his wife 
appeared, and testified that he had experienced problems with 
his neck after his discharge from service while working at a 
large automotive plant.  The veteran testified that his 
treating physicians initially thought he had tuberculosis, 
but that he did not ultimately have that disease.  The 
veteran testified that he first began seeing a chiropractor 
in 1954 or 1955.  He indicated that the records currently 
associated with the claims file and brought to the hearing 
were the only old records then extant.  All other records had 
been destroyed, according to the veteran.  The veteran 
testified that he saw a Dr. T. in 1954 or 1955, and that X-
rays taken at that time were shown to him indicating how 
severe his cervical spine problems were at that time.  It was 
pointed out at the hearing that the early X-rays had been 
referred to a Dr. S.J.B., who had informed the veteran that 
the early X-rays were not retained because they were not 
legible or subject to interpretation.  

As noted, in October 1998, the veteran attempted to reopen 
his claim for service connection for a cervical spine 
disorder with degenerative changes.  In support of his claim 
to reopen, the veteran submitted clinical treatment records 
dating from August 1991 through February 2000.  In addition, 
he underwent three VA rating examinations in October 1992, 
December 1998 and in April 2000.  (The Board notes here that 
the report of the December 1998 VA rating examination did not 
address the veteran's cervical spine).  Included with the 
clinical treatment records were statements received from the 
veteran's treating chiropractors.  

The statements dating from August 1991 through October 1999 
generally indicate that the veteran had arthritis of the 
cervical spine, and which had existed for a number of years.  
In January 1992, the veteran was found to have severe 
degenerative arthritis at C-5, C-6, and C-7, in addition to 
severe exostosis at C-3 and C-4.  The most recent medical 
statement dated in October 1999, from Dr. D.B.S., B.S., D.C. 
states that the veteran's cervical spine disorder was not of 
recent origin.  No further comment regarding the etiology of 
that disorder was offered.  A VA X-ray taken in September 
1998 shows that the veteran had diffuse degenerative joint 
disease of the entire spine, to include the cervical spine.  
However, no fractures were indicated.  

The report of the October 1992 VA rating examination shows 
that the veteran experienced problems bending his neck, and 
that such problems precluded him from working effectively as 
a mechanic.  The examiner concluded with a diagnosis of 
degenerative joint disease of the cervical spine.  No opinion 
of the etiology of the veteran's degenerative arthritis was 
offered.  

The report of the April 2000 VA rating examination shows that 
the veteran stated that he had fractured his neck in three 
places in his in-service automobile accident.  However, no 
physical findings pertaining to the veteran's cervical spine 
disorder were offered.  The cervical spine disorder was not 
otherwise addressed in the examination beyond noting the 
veteran's self-reported account of his injuries.  

The Board has evaluated the evidence received from the 
veteran, and finds that no "new" and "material" evidence 
with respect to his claim for service connection for a 
cervical spine disorder with degenerative changes has been 
submitted.  As noted, none of the clinical treatment records 
contain any information that was not of record at the time of 
the January 1991 rating decision.  At that time, the veteran 
was shown to have osteoarthritis in his cervical spine, and 
beyond suggesting progressive changes in that area over time, 
none of the more recently submitted evidence has expounded on 
the etiology of the veteran's cervical spine disability.  

The medical evidence received subsequent to the January 1991 
rating decision also shows that the veteran had degenerative 
arthritis in his cervical and in other areas of the spine 
which had been present for some years.  However, as with the 
previously considered evidence, no medical professional 
offered any opinion suggesting that the veteran's cervical 
spine disorder had been incurred in service.  As with the 
previously submitted evidence, there is no medical opinion 
indicating the medical etiology of the veteran's cervical 
spine disorder, and is essentially cumulative of evidence 
previously submitted and considered.  The veteran's 
assertions that he had broken his neck in three places at the 
time of his automobile accident in service are unsupported by 
the medical evidence showing no such injury in the service 
medical records, and no evidence of a fracture of the 
cervical spine in more recent medical reports.  

Therefore, the Board concludes that the newly submitted 
evidence is essentially cumulative and duplicative of 
evidence previously considered, and that the veteran's 
contentions are not supported by the evidence of record.  The 
newly submitted evidence does not add to the record, is 
cumulative at best, and does not otherwise bear directly and 
substantially on the matter under consideration.  Further, 
the evidence submitted and received since January 1991 is not 
so significant that it must be considered in order to fairly 
and fully decide the merits of the veteran's appeal.  In 
short, the evidence submitted in support of the veteran's 
claim to reopen does not contribute to a more complete 
picture of the circumstances surrounding the incurrence of 
his cervical spine disorder with degenerative changes.  

The Board notes that lay statements by the veteran, his wife, 
and daughter made in support of his claim, to the effect that 
the veteran's cervical spine disability was incurred in 
service do not constitute medical evidence.  In this regard, 
the Board observes that as lay persons, lacking medical 
training or medical expertise, those individuals are not 
competent to address an issue requiring an expert medical 
opinion, to include medical diagnoses or opinions as to 
medical etiology.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Because the medical evidence submitted since January 1991 is 
not new and material, the veteran's claim may not be 
reopened.  Medical evidence, such as clinical treatment 
records containing a medical opinion to the effect that the 
veteran's cervical spine disorder, with degenerative changes, 
was incurred in service, or was otherwise consistent with the 
type of injury he sustained in service, in addition to 
supporting evidence accompanied by a plausible rationale, 
would be required to reopen the veteran's claim for service 
connection.  The Board views the above discussion as 
sufficient to inform the veteran of the elements necessary to 
reopen his claim for service connection for his cervical 
spine disorder with degenerative changes.  See Graves v. 
Brown, 8 Vet. App. 522, 524-25 (1996); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).  



ORDER

Service connection for a right shoulder disorder is denied.  

Subject to the applicable statutes and regulations governing 
the award of monetary benefits, assignment of a 10 percent 
evaluation for residuals of a fracture of the left clavicle 
is granted.  

An evaluation in excess of 20 percent for residuals of a 
fracture of the left tibial medial malleolus, with a history 
of surgical correction, is denied.  

An evaluation in excess of 10 percent for residuals of a 
fracture of the maxillary sinus, zygoma, and the tip of the 
left maxilla, is denied.  

A compensable evaluation for laceration scars of the 
forehead, nose, and cheeks, is denied.  

New and material evidence not having been submitted, the 
veteran's previously denied claim for service connection for 
a cervical spine disorder has not been reopened, and such 
benefit remains denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

